
	

113 HR 2375 IH: Transparency and Accountability in Medicare Bidding Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2375
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Thompson of
			 Pennsylvania (for himself and Mr. Braley
			 of Iowa) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To delay for at least 6 months the implementation of
		  round 1 recompete and round 2 of the Medicare durable medical equipment (DME)
		  competitive bidding program and of the national mail order program for diabetic
		  testing supplies to permit Congress an opportunity to reform the competitive
		  bidding program, to provide for an evaluation of that program by an auction
		  expert team, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Accountability in
			 Medicare Bidding Act of 2013.
		2.Delay in
			 implementing the Medicare DME competitive bidding program and the national mail
			 order program for diabetic testing supplies
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Health and Human Services shall delay
			 from July 1, 2013, to a date that is no earlier than December 31, 2013, the
			 dates of implementation of—
				(1)round 2 of the DMEPOS competitive bidding
			 program under section 1847 of the Social Security Act (42 U.S.C. 1395w–3);
			 and
				(2)the single payment amounts under the
			 national mail order competition for diabetic supplies under such
			 section.
				(b)Round 1
			 recompete delayNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall delay the start of round 1
			 recompete of such DMEPOS competitive bidding program from January 1, 2014, to a
			 date that is no earlier than 6 months after the date of initial implementation
			 of round 2 of such program.
			3.Evaluation of
			 DMEPOS competitive bidding program by auction expert team
			(a)In
			 generalThe Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary), not later than 3 months after the date of the
			 enactment of this Act and acting through the Office of the Assistant Secretary
			 for Planning and Evaluation, shall contract 3 auction experts, a health
			 economist, and an econometrician to work as a team (in this section
			 collectively referred to as the auction expert team), led by the
			 auction experts, to independently review and assess all aspects of round 1
			 re-bid and round 2 of the DMEPOS competitive bidding program under section 1847
			 of the Social Security Act (42 U.S.C. 1395w–3), including the design,
			 development, implementation, adequacy of support for Medicare beneficiaries
			 with chronic illness or disabilities, market fairness, sustainability, and
			 functioning of such program.
			(b)Selection of
			 auction expert team
				(1)In
			 generalThe selection of the experts on the auction expert team
			 under subsection (a) shall be undertaken through a competitive process.
				(2)DisqualificationsAn
			 individual shall not be selected for the auction expert team if such
			 individual—
					(A)is a current or
			 former employee of the Centers for Medicare & Medicaid Services;
					(B)is a current or
			 former contractor for the Centers for Medicare & Medicaid Services that
			 participated in the design or implementation of the DMEPOS competitive bidding
			 program;
					(C)does not have
			 significant experience in implementing auctions of similar complexity in
			 government programs; and
					(D)does not have
			 appropriate educational credentials.
					(c)Access to
			 informationThe Secretary shall make available to the auction
			 expert team all applicable information (including confidential information) on
			 the DMEPOS competitive bidding program in its entirety (including information
			 on its design and the bidding under round 1, round 1 re-bid, and round
			 2).
			(d)Report to
			 Secretary and Congress
				(1)In
			 generalNot later than 4 months after the date the Secretary
			 enters into the contract with the experts under subsection (a), the auction
			 expert team shall submit a report to the Secretary and to the Congress on its
			 assessment and review under subsection (a).
				(2)Items to be
			 included in reportSuch report shall include the following and
			 shall identify all potential problems with the DMEPOS competitive bidding
			 program:
					(A)A review and
			 assessment of the appropriateness of HCPCS codes selected for auctions.
					(B)An evaluation and assessment of the ability
			 of individuals eligible for the DMEPOS items subject to the program to obtain
			 these items and services, including an assessment of utilization
			 patterns.
					(C)An analysis of any
			 current or future adverse effects on beneficiaries’ health outcomes related to
			 the program and related costs to the Medicare trust fund, including an analysis
			 of those beneficiaries in each competitively bid area who did not continue to
			 receive such items and the effect on their Medicare claims under parts A, B,
			 and D.
					(D)An identification
			 and report on the cause of any material deterioration in the quality of items
			 and services provided to an individual eligible for DMEPOS benefits under the
			 program.
					(E)An evaluation of
			 the costs of any preventable or prolonged hospitalizations due to lack of
			 timely access to items and related services subject to the program.
					(F)An identification,
			 for each product category and competitive bid area in the round 1 re-bid, of
			 the following:
						(i)The
			 original winning bidders which signed contracts and the number of allowed
			 unique Medicare beneficiaries each contracting supplier fulfilled annually for
			 the calendar years 2010, 2011 and 2012 in the competitive bidding areas.
						(ii)How
			 many contracting suppliers failed to submit beneficiary product claims for more
			 than 60 consecutive days.
						(iii)An
			 identification of DMEPOS suppliers added after January 1, 2011, and the number
			 of allowed unique Medicare beneficiaries each such added supplier served
			 annually for the calendar years 2010, 2011 and 2012 in the competitive bidding
			 areas.
						(G)An identification,
			 for each product category and each competitive bidding area in the round 1
			 re-bid and in round 2, of the following:
						(i)The
			 number of winning suppliers.
						(ii)The
			 number of such winning suppliers which have not previously supplied the DMEPOS
			 products bid for in the competitive bidding area.
						(iii)The total actual
			 unique Medicare beneficiaries served by such winning suppliers, for 2010 with
			 the round 1 re-bid and 2012 for round 2.
						(iv)The
			 total capacity, measured by unique Medicare beneficiaries to be served by such
			 winning suppliers, as estimated by Secretary to meet the needs of seniors
			 during the contracting period.
						(v)Such
			 total capacity as bid by the winning bidders.
						(vi)The
			 total capacity attributed by the Secretary to the winning bidders.
						(3)RecommendationsSuch
			 report shall also include such recommendations for changes in such program as
			 the auction expert team determines appropriate, including recommendations that
			 respond to all the potential problems identified under paragraph (2).
				
